Case: 20-11150     Document: 00516006626         Page: 1     Date Filed: 09/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 8, 2021
                                  No. 20-11150
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Manuel Nunez-Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CR-55-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Manuel Nunez-Gonzalez appeals the sentence imposed following his
   conviction for illegal reentry following removal in violation of 8 U.S.C.
   § 1326(a) and (b)(2). He first contends that, based upon Apprendi v. New
   Jersey, 530 U.S. 466 (2000), his sentence is unconstitutional because


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11150      Document: 00516006626          Page: 2   Date Filed: 09/08/2021




                                    No. 20-11150


   § 1326(b) permits a sentence above the otherwise applicable statutory
   maximum found in § 1326(a) without requiring that the necessary facts be
   alleged in an indictment and proven beyond a reasonable doubt. We review
   for plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009). Nunez-
   Gonzalez properly concedes that his position is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224, 226−27 (1998). See United States v.
   Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007). He seeks only to
   preserve the issue for further review. There is no error, plain or otherwise.
          Nunez-Gonzalez also argues that his 72-month above-guidelines
   sentence is substantively unreasonable because it is greater than necessary to
   achieve the goals of § 3553(a). He states that the district court gave too much
   weight to the fact that he reentered the United States only one day following
   his second removal to Mexico and that it failed to account for or to give
   enough weight to the fact that he was forcibly returned to the United States
   by a cartel. He argues that his sentence is extremely harsh considering it was
   ordered to run consecutively to two 15-year state sentences.
          His challenge to the substantive reasonableness of his sentence was
   preserved. See Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-67
   (2020).     In reviewing a non-guidelines sentence for substantive
   reasonableness, we “consider the totality of the circumstances, including the
   extent of any variance from the Guidelines range.” United States v. Brantley,
   537 F.3d 347, 349 (5th Cir. 2008) (internal quotation marks and citation
   omitted). A sentence is substantively unreasonable if it ignores a factor that
   should have been given considerable weight, heavily weighs an improper
   factor, or is the result of “a clear error of judgment in balancing the
   sentencing factors.” United States v. Chandler, 732 F.3d 434, 437 (5th Cir.
   2013) (internal quotation and citations omitted).




                                          2
Case: 20-11150      Document: 00516006626          Page: 3   Date Filed: 09/08/2021




                                    No. 20-11150


          The record shows that the district court gave due consideration to the
   § 3553(a) factors. Notably, notwithstanding the circumstances of Nunez-
   Gonzalez’s second illegal reentry, the district court’s finding that there was
   a high likelihood that Nunez-Gonzalez would return to the United States and
   commit crimes was supported by the fact of his first illegal reentry, the fact
   that his family lives in the United States, his extensive criminal history, and
   the failure of previous sentences to deter him from criminal conduct.
          Accordingly, Nunez-Gonzalez has not shown that his sentence is
   substantively unreasonable. See Chandler, 732 F.3d at 437. Moreover, the
   extent of the variance is similar to others we have affirmed. See Brantley, 537
   F.3d at 349-50; United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir.
   2008); United States v. Smith, 440 F.3d 704, 708-10 (5th Cir. 2006). The
   district court’s judgment is AFFIRMED.




                                          3